Rothrock, J.
i. gamntshSyheíd Ry’ moneyhjudgment. — It is claimed that the court should have sustained the motion to dismiss the appeal, because the judgment before the justice was rendered upon the admiss*ons an(^ confessions of the defendant in his answer as garnishee. The garnishee did not confess judgment in his answer, neither did he admit that plaintiff was entitled to a money judgment against him. The justice of the peace decided the case improperly upon the evidence submitted to him. The evidence showed that the gar*509nisb.ee bad certain property in his hands belonging to Williams, upon which he, the garnishee, held a lien. He was entitled before surrendering the property to have provision made for the payment of his mortgage, and the justice of the peace should have rendered a conditional judgment against him, just as was rendered in the Circuit Court. The court was not authorized to make the holding of the property by the defendant a money demand without giving the défendant an opportunity to discharge it by surrendering the property, upon provision being made for the payment of his lien. Such a judgment would have made the defendant a purchaser of the property, whether willing to purchase or not. There is nothing in these views inconsistent with any provision of the statute. They are in harmony with section 2988 of the Code. There was no error in the Circuit Court rendering such a judgment as the justice of the peace should have rendered.
Affirmed.